                  Case 3:75-cv-00021-TSL-RHW Document 7 Filed 09/18/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________         of of
                                                         District  Mississippi
                                                                      __________


                   Kenneth Morgan, et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No. 3:75-CV-21-TSL-MTP
                    Douglas Sproat, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         The Plaintiffs                                                                                                .


Date:          09/18/2019                                                                  /s/ Paloma Wu
                                                                                         Attorney’s signature


                                                                                    Paloma Wu, MSB #105464
                                                                                     Printed name and bar number
                                                                                   Southern Poverty Law Center
                                                                                     111 East Capitol Street
                                                                                       Jackson, MS 39201

                                                                                               Address

                                                                                     paloma.wu@splcenter.org
                                                                                            E-mail address

                                                                                          (601) 948-8882
                                                                                          Telephone number

                                                                                          (601) 948-8885
                                                                                             FAX number
